Title: From George Washington to Fairfax County Committee, 16 May 1775
From: Washington, George
To: Fairfax County Committee



Gentn
Phila. May 16th 1775

If I could have communicated any thing by the last Post certain and satisfactory, I should most assuredly have done it agreeable to my premise, but the only articles of Intelligence which came to my hands were containd in the Gazette, & went regularly to you—This is pretty much the case at present, and leaves

me little to add as the Congress are again under the Tye of Secrecy in respect to their proceedings till the business is finish’d, or particular parts of it published by order—the principal design therefore of my writing to you at this time, & under these circumstances is, to recommend strongly, in case a Convention of the Virga Delegates should be calld (as the Treasurer has been advis’d to do) in my absence, that some other person may be chosen Pro:tem. to serve in my Room; in order that, the County may, at this important Crisis, be fully represented—the necessity of a full, and able Representation at such a juncture as this, must be too obvious to need a Comment, or words to enforce the recommendation.
We have a very full Congress, and I flatter myself that great unanimity will prevail among the Members of it. The Colony of New York is said, not only to be hearty, but zealous in the cause—I wish, & I hope it may be so, but, as I never entertaind a very high opinion of your sudden repentances, I will suspend my opinion till the arrival of the Troops there.
The Provencial Congress of the Massachusetts bay have voted 13,600 Men, the other Governments of New Engd have followed their example in proportionate numbers, & the Troops at Boston are confind within the neck by about 9000 of them, Intrenchd, by which means all Communication between the Town & Country is cut off, and the Army and Inhabitants of Boston, it is said, somewhat distressd for Provisions. We have no late Accts from thence; but it is supposed Genl Gage will keep close till he receives his reinforcemt, to consist, our Accts say, of abt 2000 Men & to be expected the last of this Month. What he will then do, time only can tell. The Depositions taken after the Action at Lexington I inclose you, when oppy offers please to forwd a Copy or two into the back Counties.
As Mr Milner has just given ⟨mutilated⟩ notice that he shall set out at One ⟨o⟩clock this day instead of tomorrow (as I expected) I am obligd to write in more haste than I otherwise should have done, I am with sincere esteem Gentn Yr Most Obedt Servt

Go: Washington

